Free Writing Prospectus Filed Pursuant to Rule433 Dated March 11, 2014 Registration Statement Nos.333-188672-01 and 333-188672-03 **Pxd** Green Bond $1.75bn Toyota Auto Receivables 2014-A Owner Trust ($1084.725mm Offered Notes) Jt-Leads: Citi (struc), BofAML, MS Co-Mgrs : BNP, Credit Agricole, JP Morgan, Mizuho NOTE OFFER CLS BAL(mm) AMT(mm) M/S&P WAL L.FINAL BENCH SPRD YLD(%) Cpn(%) Px A2 Aaa/AAA 8/15/2016 EDSF +13 A3 Aaa/AAA 12/15/2017 ISWP +15 A4 Aaa/AAA 6/17/2019 ISWP +22 TICKER: TAOT 2014-A REGISTRATION: SEC Registered EXPECTED RATINGS: Moody's/S&P PXG SPEED: 1.3% ABS 5% Call SETTLE: 03/19/2014 MIN DENOMS: $1K x $1K FIRST PAY: 04/15/2014 BILL & DELIVER: Citi MARKETING: RED, FWP, Intex, Netroadshow INTEX: Deal name: TOYOT14APassword:4KXK www.netroadshow.comTAOT14A CUSIPS: A2 - 89231M AB1 A3 - 89231M AC9 A4 - 89231M AD7 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-877-858-5407.
